1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON




3                                                                     Dec 23, 2019
                                                                          SEAN F. MCAVOY, CLERK


4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5
     GLENNDA GENTLE,                              No.   2:18-cv-00325-SMJ
6
                                Plaintiff,        ORDER DENYING MOTION FOR
7                                                 SETTLEMENT APPROVAL AND
                  v.                              MOTION TO SEAL
8
     WAL-MART ASSOCIATES INC., a
9    foreign corporation,

10                              Defendant.

11         Before the Court, without oral argument, are the parties’ Joint Motion to

12   Approve Settlement and Dismiss Case with Prejudice, ECF No. 19, and Joint

13   Motion to File Confidential Settlement Agreement Under Seal for Purposes of

14   Court Approval of Settlement, ECF No. 20. The parties seek the Court’s approval

15   of a negotiated settlement resolving Plaintiff’s claims under the Fair Labor

16   Standards Act (“FLSA”) and request the settlement agreement be sealed. The

17   parties have, however, failed to put forth a specific factual basis establishing either

18   that the proposed settlement is fair and consistent with the FLSA’s purposes or that

19   a compelling need for confidentiality outweighs the public’s interest in transparency

20   in the judicial process. Accordingly, the Court denies both motions.


     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 1
1    A.     The Court cannot approve the proposed settlement agreement

2           The parties first seek judicial approval of a settlement resolving Plaintiff’s

3    FLSA claims. ECF No. 19. Plaintiff sued Defendant Wal-Mart Associates, Inc.

4    (“Walmart”) more than a year ago, seeking damages under the FLSA for Walmart’s

5    allegedly willful failure to compensate her for hours worked, as well as for breach

6    of contract. See generally ECF No. 1. After Walmart filed an answer and the Court

7    held a scheduling conference, the case remained dormant for nearly ten months. See

8    ECF Nos. 8, 16. The parties now move for judicial approval of their negotiated

9    settlement, by which Plaintiff agrees to dismiss all claims against Walmart with

10   prejudice in exchange for a sum of $19,000. See ECF No. 19 at 1–2; ECF No. 21 at

11   2–3.

12          The FLSA is intended to protect workers from “substandard wages and

13   oppressive working hours” by giving employees a private federal cause of action to

14   recover back wages. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

15   1352 (11th Cir. 1982) (quoting Barrentine v. Arkansas-Best Freight System, 450

16   U.S. 728 (1981)). To ensure the FLSA’s objectives are not undermined by the

17   “often great inequalities in bargaining power between employers and employees,”

18   the Court must scrutinize any proposed settlement of an employee’s FLSA claims

19   for fairness. Id. In doing so, the Court’s task is to determine if the settlement

20   constitutes a “fair and reasonable resolution of a bona fide dispute over FLSA


     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 2
1    provisions.” Id. at 1355. Although the standards against which the Court evaluates

2    a proposed settlement have not been clearly announced in the Ninth Circuit, two

3    aspects of the analysis are clear.

4          First, before approving a proposed settlement, the Court must determine

5    whether a bona fide dispute in fact exists—that is, whether the parties genuinely

6    contest “the existence and extent of” the Defendant’s FLSA liability. Ambrosino v.

7    Home Depot U.S.A, Inc., No. 11CV1319 L MDD, 2014 WL 1671489, at *1 (S.D.

8    Cal. Apr. 28, 2014). To do so, the parties must provide the Court with a fundamental

9    understanding of the issues in the case. As one district court explained,

10         The parties’ motion (or presentation at a hearing) must describe the
           nature of the dispute (for example, a disagreement over coverage,
11         exemption, or computation of hours worked or rate of pay) resolved by
           the compromise. Parties wishing to compromise a coverage or
12         exemption issue must describe the employer's business and the type of
           work performed by the employee. The employer should articulate the
13         reasons for disputing the employee’s right to a minimum wage or
           overtime, and the employee must articulate the reasons justifying his
14         entitlement to the disputed wages. If the parties dispute the computation
           of wages owed, the parties must provide each party’s estimate of the
15         number of hours worked and the applicable wage. In any circumstance,
           the district court must ensure the bona fides of the dispute;
16         implementation of the FLSA is frustrated if an employer can extract a
           disproportionate discount on FLSA wages in exchange for an
17         attenuated defense to payment.

18   Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241–42 (M.D. Fla. 2010).

19         Once the Court is satisfied that the parties intend by the proposed settlement

20   to resolve a genuine dispute regarding the Defendant’s liability, it proceeds to


     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 3
1    determine if the proposed settlement is fair and reasonable. Lynn’s Food Stores,

2    Inc., 679 F.3d at 1355. “In reviewing a private FLSA settlement, the court’s

3    obligation is not to act as caretaker but as gatekeeper; it must ensure that private

4    FLSA settlements are appropriate given the FLSA’s purposes and that such

5    settlements do not undermine the Act’s purposes.” Goudie v. Cable Commc’ns, Inc.,

6    No. CV 08-507-AC, 2009 WL 88336, at *1 (D. Or. Jan. 12, 2009). Courts adopt a

7    “totality of the circumstances” approach by which they consider, among other

8    relevant factors,

9          (1) [T]he plaintiff’s range of possible recovery; (2) the stage of
           proceedings and amount of discovery completed; (3) the seriousness of
10         the litigation risks faced by the parties; (4) the scope of any release
           provision in the settlement agreement; (5) the experience and views of
11         counsel and the opinion of participating plaintiffs; and (6) the
           possibility of fraud or collusion.
12
     Selk v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1173 (S.D. Cal.
13
     2016) (collecting cases). Ultimately, the Court may only approve a settlement which
14
     has the “overall effect [] to vindicate, rather than frustrate, the purposes of the
15
     FLSA.” Id.
16
           The Court cannot approve the parties’ proposed settlement on the record
17
     before it. The parties contend that “[b]ased on the contested nature of this litigation
18
     and the quality of the settlement, this Court should conclude that this Agreement is
19
     a reasonable resolution of a bona fide dispute.” ECF No. 19 at 2. This threadbare
20


     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 4
1    recital is insufficient. See Ambrosino, 2014 WL 1671489, at *2 (“The parties claims

2    are conclusory, and not supported by any evidence or analysis.”).

3          To begin, the Court cannot determine whether the proposed settlement will

4    resolve a bona fide dispute over Defendant’s FLSA liability. See Ambrosino, 2014

5    WL 1671489 at *1. More basically, the Court cannot even adequately discern the

6    nature of the dispute itself—the parties’ motion does no more than declare that

7    Plaintiff’s claims are premised on the FLSA and that Defendant “disputes [her]

8    claims and contends that [she] was fully compensated for all work performed.” ECF

9    No. 19 at 1. This perfunctory statement of the issues fails to sketch even the basics

10   of the parties’ contentions or the extent of Defendant’s potential liability. See Dees,

11   706 F. Supp. 2d at 1241–42. Without more, the Court cannot tell whether a genuine

12   dispute exists, and therefore cannot approve the proposed settlement. Lynn’s Food

13   Stores, Inc., 679 F.3d at 1355.

14         Even if the Court could advance to evaluating the settlement’s overall

15   fairness, the parties’ motion is also inadequate in that respect. The parties appear to

16   contend the Court may approve their agreement simply by examining “the quality

17   of the settlement.” Id. But they provide the Court with nothing by which to assess

18   that asserted quality. The Court can discern only the proposed settlement amount—

19

20


     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 5
1    $19,0001—and ancillary, boilerplate settlement terms such as a general release of

2    Plaintiff’s claims, confidentiality provisions, etc. See ECF No. 21. The settlement

3    agreement is not self-evidently fair. And the parties’ motion for settlement approval

4    is silent as to Plaintiff’s range of possible recovery, the risks she would face at trial,

5    the scope of discovery to this point and the extent to which that discovery supports

6    or undermines Plaintiff’s claims. See Selk, 159 F. Supp. 3d at 1173. Accordingly,

7    as the motion is drafted, the Court is unable to conclude that the proposed settlement

8    is fair.

9    B.         The parties fail to establish that sealing is justified

10              The parties also request the Court seal their proposed settlement agreement,

11   ECF No. 21. See ECF No. 20. Absent justification to the contrary, there is a general

12   presumption in favor of public access to the records of judicial proceedings. Nixon

13   v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). The party requesting a

14   document be filed under seal must therefore provide “‘compelling reasons

15   supported by specific factual findings’ . . . that outweigh the general history of

16   access and the public policies favoring disclosure.” Kamakana v. City & Cty. of

17
     1
       Even with what detail the parties provide, the Court is concerned by the fact that
18   the parties’ agreement allocates only half of the total settlement to Plaintiff herself,
     with the other half going to her counsel. See ECF No. 21 at 2; see also Kerzich v.
19   Cty. of Tuolumne, 335 F. Supp. 3d 1179, 1189 (E.D. Cal. 2018) (finding an “award
     of attorneys’ fees [] is excessive and renders the settlement unfair.”). If the parties
20   renew their request for judicial approval of the proposed settlement on the same
     terms, they should be sure to explain why this allocation of settlement funds is fair.

     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 6
1    Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (quoting Foltz v. State Farm

2    Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)) (internal citations

3    omitted).

4           Although the presumption of public access generally does not apply to

5    settlement agreements, the requirement for judicial approval under the FLSA has

6    led most district courts to decline to seal FLSA settlement agreements. See Duran

7    v. Hershey Co., No. 14-CV-01184-RS, 2015 WL 4945931, at *2 (N.D. Cal. Aug.

8    10, 2015) (“While some district courts have indeed permitted FLSA settlement

9    agreements to be filed under seal, those decisions are generally threadbare and

10   uniformly fail to acknowledge the considerable body of law counseling against

11   sealing.”); see also Bernstein v. Target Stores, Inc., No. 13-CV-01018 NC, 2013

12   WL 5807581, at *2 (N.D. Cal. Oct. 28, 2013) (collecting cases).

13          The proposed settlement agreement contains the details of the parties’

14   settlement, which both agree should remain confidential. ECF No. 21. They

15   generally contend that sealing of settlement agreements promotes the “amicable

16   resolution of disputes,” but this is no doubt the case in nearly all disputes.

17   ECF No. 20 at 4. The parties also contend that the “public interest in disclosure of

18   the terms of this settlement, if any, is minimal because this is a private settlement

19   reached exclusively between Plaintiff and Walmart.” Id. But this, too, is generally

20   true of all civil litigation, and fails to accord proper deference to the public’s interest


     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 7
1    in the transparency of the judicial process. See Nixon, 435 U.S. at 597. In sum, the

2    parties fail to point to “compelling reasons supported by specific factual findings”

3    outweighing the presumption against sealing. Foltz, 331 F.3d at 1135. The motion

4    is therefore denied.

5          Accordingly, IT IS HEREBY ORDERED:

6          1.     The parties’ Joint Motion to Approve Settlement and Dismiss Case

7                 with Prejudice, ECF No. 19, is DENIED.

8          2.     The parties’ Joint Motion to File Confidential Settlement Agreement

9                 Under Seal for Purposes of Court Approval of Settlement, ECF No.

10                20, is DENIED.

11                 A.       The Clerk’s Office shall UNSEAL the document located at

12                          ECF No. 21.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel.

15         DATED this 23rd day of December 2019.

16                          _________________________
                            SALVADOR MENDOZA, JR.
17                          United States District Judge

18

19

20

     ORDER DENYING MOTION FOR SETTLEMENT APPROVAL AND
     MOTION TO SEAL - 8
